Exhibit 10.1

 

CKSS ASSOCIATES

 

SALE AND PURCHASE OF PARTNERSHIP INTERESTS

 

JUNE 25, 2001

 

 

--------------------------------------------------------------------------------


AGREEMENT FOR SALE AND PURCHASE

OF PARTNERSHIP INTERESTS

 

dated June 25, 2001

 

 

among

 

 

KAJIMA DEVELOPMENT CORPORATION

 

SUMITOMO CORPORATION

 

SUMITOMO CORPORATION OF AMERICA

 

as “Sellers”

 

 

CENTRAL PACIFIC BANK

 

as “Purchaser”

 

 

CPB PROPERTIES, INC.

 

as “CPB Properties”

 

 

--------------------------------------------------------------------------------


DOCUMENTS

TABLE OF CONTENTS

 

 

1.                                       AGREEMENT FOR SALE AND PURCHASE OF
PARTNERSHIP INTERESTS dated June 25, 2001 among Kajima Development Corporation,
Sumitomo Corporation and Sumitomo Corporation of America, as Sellers, and
Central Pacific Bank, as Purchaser, and CPB Properties, Inc., as CPB Properties

 

2.                                       ASSIGNMENT OF LIMITED PARTNERSHIP
INTEREST dated June 12, 2001 By Kajima Development Corporation; Consent, dated
June 25, 2001, by CPB Properties, Inc.; Acceptance, by Central Pacific Bank

 

3.                                       ASSIGNMENT OF LIMITED PARTNERSHIP
INTEREST dated June 25, 2001 By Sumitomo Corporation; Consent, dated June 25,
2001, by CPB Properties, Inc.; Acceptance, by Central Pacific Bank

 

4.                                       ASSIGNMENT OF LIMITED PARTNERSHIP
INTEREST dated June 15, 2001 By Sumitomo Corporation of America; Consent, dated
June 25, 2001, by CPB Properties, Inc.; Acceptance, by Central Pacific Bank

 

 

 

--------------------------------------------------------------------------------


AGREEMENT FOR SALE AND PURCHASE

OF PARTNERSHIP INTERESTS

 

                THIS AGREEMENT is entered into as of the 25th day of June, 2001,
by and among KAJIMA DEVELOPMENT CORPORATION, with an office at 901 Corporate
Center Dr., Suite 104, Monterey Park, CA 91754 (“Kajima”); SUMITOMO CORPORATION,
with an office at 8-11, Harumi 1-Chome, Chuo-ku, Tokyo, 104-8610, Japan
(“Sumitomo”); and SUMITOMO CORPORATION OF AMERICA, with an office at 6 Concourse
Parkway, Suite 2150, Atlanta, GA 30328 (“SCOA”) (collectively, Kajima, Sumitomo
and SCOA are hereinafter referred to as “Sellers”); and CENTRAL PACIFIC BANK,
with an office at 220 South King Street, Honolulu, Hawaii 96813 (“Purchaser”);
and CPB PROPERTIES, INC., with an office at 220 South King Street, Suite 1501,
Honolulu, Hawaii 96813 (“CPB Properties”).

 

RECITALS:

 

A.                                   Kajima and CPB Properties are the general
partners, and Sumitomo and SCOA are the limited partners, of that certain Hawaii
limited partnership known as CKSS Associates (the “Partnership”), established
pursuant to a Limited Partnership Agreement dated as of July 1, 1981, as
amended.

 

B.                                     Purchaser is the parent company of CPB
Properties, Inc.

 

C.                                     The Partnership is engaged in the
business of development and ownership of commercial real estate, principally in
Honolulu, Hawaii.

 

D.                                    Sellers own, in the aggregate, fifty
percent (50%) of the equity of the Partnership.  Their respective interests
(collectively, “Sellers’ Interests”) are as follows:

 

Kajima

 

16.54123

%

Sumitomo

 

25.18816

%

SCOA

 

8.27061

%

Total

 

50.00000

%

 

E.                                      Sellers desire to sell to Purchaser and
Purchaser desires to purchase from Sellers all of Sellers’ Interests in
accordance with the terms of this Agreement.

 

                NOW, THEREFORE, the parties agree as follows:

 

                1.  Price.  The price to be paid by Purchaser to Sellers in
consideration for all of the right, title and interest in and to Sellers’
Interests, including but not limited to Sellers’ capital interests and shares of
the Partnership’s goodwill and future income, shall be EIGHTEEN MILLION FIVE
HUNDRED TWENTY-THREE THOUSAND ONE HUNDRED SIXTY-SIX AND 47/100 UNITED STATES
DOLLARS (US$18,523,166.47) (the “Purchase Price”), which shall be paid in full
at Closing (as such term is hereinafter defined in paragraph 9).  In addition to
the Purchase Price, Purchaser shall assume and become liable for all liabilities
existing as of the day of Closing in

 

 

--------------------------------------------------------------------------------


accordance with paragraph 2, which liabilities are estimated to be
US$15,167,882.36.  The portion of such liabilities attributable to the Sellers’
Interests is estimated to be US$7,583,941.18.  The Purchase Price shall be
allocated among the Sellers in proportion to their respective Sellers’
Interests, as follows:

 

Kajima

 

$

6,127,919.14

 

Sumitomo

 

$

9,331,289.61

 

SCOA

 

$

3,063,957.72

 

Total

 

$

18,523,166.47

 

 

                2.  Allocation of Purchase Price.  The parties hereby agree that
the Purchase Price shall be allocated among the assets of the Partnership
attributable to Sellers’ Interests as follows:

 

Partnership Asset

 

 

 

Cash

 

1,142,941.97

 

Total Receivable from Tenants

 

494,530.58

 

Land, Buildings and Equipments

 

50,000,000.00

 

Total Deferred Cost

 

395,548.91

 

Total Other Assets

 

181,193.83

 

Total partnership Assets

 

52,214,219.29

 

Attributable to Sellers’ Interest (50%):  A

 

26,107,109.65

 

 

 

 

 

Partnership Liabilities

 

15,167,882.36

 

Attributable to Sellers’ Interest (50%):  B

 

7,583,941.18

 

 

 

 

 

Purchase Price:  A - B

 

$

18,523,166.47

 

 

                Sellers and Purchaser mutually agree that none of such parties
shall take a position on any tax return that is inconsistent with such
allocation.

 

                3.  Responsibility for Taxes on Share of Profits.  Each party
shall be responsible for any and pay all income taxes on its share of the
profits of the Partnership for the fiscal period ending May 31, 2001, which
profits are included in the above consideration.

 

                4.  Continuation of Partnership Business.  It is the intention
of Purchaser, immediately following Closing, to continue to carry on the
business of the Partnership, in partnership with CPB Properties, Inc.

 

                5.  Release and Indemnification of Sellers.  Purchaser hereby
covenants, which covenant shall survive the Closing, in addition to assuming and
becoming liable for all Partnership debts and liabilities as of Closing, to
indemnify and hold harmless Sellers from such debts and liabilities.  Further,
Purchaser shall use its best efforts to obtain releases of Sellers from
liability for all Partnership debts.

 

2

--------------------------------------------------------------------------------


                6.  Mutual Release.  Except to the extent otherwise set forth
herein, CPB Properties and Sellers mutually release and discharge each other of
all past and present claims and obligations whatsoever arising prior to and
including the Closing date as between the Partnership and the partners and as
between each of the partners.  In addition to and notwithstanding the foregoing,
the parties acknowledge that Sumitomo and SCOA are limited partners of the
Partnership, and, as such, are not liable for the acts or omissions of the
general partners or for any debts, obligations or liabilities of the
Partnership.

 

                7.  Required Amendments.  Sellers shall have prepared and timely
filed, at Sellers’ sole cost and expense, all necessary amendments, reports and
other documents required by law in order to evidence the transfer of the
Sellers’ Interests contemplated hereunder.

 

                8.  Representations and Warranties of Sumitomo and SCOA.  As
limited partners of the Partnership, Sumitomo and SCOA represent and warrant
that they have not participated in the management, nor by any act or omission
created any debts, obligations or liabilities, in behalf of the Partnership.

 

                9.  Purchaser’s Representations and Warranties: Closing
Obligations.  Purchaser represents and warrants that it has obtained all
approvals and performed all obligations as may be necessary or desirable to
enable it to consummate the purchase of Sellers’ Interests as contemplated
hereunder.

 

                10.  Closing.  The consummation of the purchase and sale of
Sellers’ Interests as contemplated hereunder (“Closing”) shall occur at 10
o’clock in the morning on June 25, 2001 (Hawaii Standard Time), at the law
offices of Devens, Nakano, Saito, Lee, Wong & Ching, 220 South King Street,
Suite 1600, Honolulu, Hawaii 96813, or at such other time or place or on such
other date as may be mutually agreed upon in writing by Sellers and Purchaser;
provided, however, that in no event shall Closing take place after September 30,
2001.  At Closing, Purchaser shall pay to Sellers the Purchase Price, by wire
transfer or certified check of immediately available funds, in accordance with
Sellers’ written payment instructions, and Sellers shall deliver to Purchaser
any and all instruments necessary for transfer and assignment of Sellers’
Interests to Purchaser.

 

                11.  Announcements, etc.  Each of the parties to this Agreement
shall have the right, subject to the prior written approval of the other
parties, to issue a public statement announcing the sale or purchase of the
Partnership Interests as contemplated herein; provided, however, that no
disclosure shall be made of the commercial terms of the transactions
contemplated hereby.  Purchaser shall effect appropriate withdrawal of Sellers’
registration as members of the Partnership and for that purpose Sellers will
execute any and all necessary documents.

 

                12.  Binding Effect.  The Agreement shall inure to the benefit
of and be binding upon the parties to the Agreement and their respective
successors and permitted assigns.

 

                13.  Nonassignability.  This Agreement and any rights pursuant
hereto shall not be assignable by any party without the prior written consent of
the other parties.

 

3

--------------------------------------------------------------------------------


               

                14.  Applicable Law.  This Agreement and the legal relations
between the parties hereto shall be governed by and construed in accordance with
the laws of the State of Hawaii.

 

                15.  Termination.  This Agreement may be terminated at any time:

 

(a)                                  by mutual consent of Sellers and Purchaser;

 

(b)                                 by Purchaser or any of the Sellers if any
court of competent jurisdiction in the United States shall have issued an order,
stay, injunction or decree preventing the transaction contemplated by this
Agreement, and if either (x) such other, stay, injunction or decree shall become
final and non-appealable of (y) such order, stay, injunction or decree shall
remain unlifted for thirty (30) days;

 

(c)                                  by Purchaser, if there has been a violation
or breach by Sellers of any material representation, warranty, covenant or
obligation contained in this Agreement (including but not limited to the
obligation to close by no later than September 30, 2001) that has not been
remedied by them or waived by Purchaser; or

 

(d)                                 by Sellers, if there has been a violation or
breach by Purchaser of any material representation, warranty, covenant or
obligation contained in this Agreement (including but not limited to the
obligation to close by no later than September 30, 2001) that has not been
remedied by them or waived by Sellers.

 

If a party hereto shall terminate this Agreement pursuant to the provisions
hereof, such termination shall be effected by written notice to the other party.

 

                16.  Equitable Relief.  Sellers and Purchaser acknowledge that
they would not have an adequate remedy at law for money damages in the event
that this Agreement is not performed in accordance with its terms and therefore
agree that the parties hereto shall be entitled to, in addition to any other
remedy or relief available at law or equity, specific enforcement, and
injunctive relief to prevent any violation, of the terms hereof.

 

                17.  Time of Essence.  Time is of the essence in this Agreement.

 

4

--------------------------------------------------------------------------------


                18.  Counterparts.  The parties hereto agree that this
instrument may be executed in counterparts, each of which shall be deemed an
original, and said counterparts shall together constitute one and the same
agreement, binding all of the parties hereto, notwithstanding all of the parties
are not signatory to the original or the same counterparts.  For all purposes,
including, without limitation, recordation, filing and delivery of this
instrument, duplicate unexecuted and unacknowledged pages of the counterparts
may be discarded and the remaining pages assembled as one document.

 

                19.  Entire Agreement.  This Agreement, including any exhibits
and attachments hereto, embodies the entire agreement and understanding of the
parties with respect to the subject matter hereof.  There are no restrictions,
promises, representations, warranties, covenants or undertakings other than
those expressly set forth or referred to herein.  This Agreement supersedes all
prior discussions, agreements and undertakings between the parties with respect
to the subject matter hereof.

 

                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first above written.

 

 

KAJIMA DEVELOPMENT CORPORATION

 

By

 /s/   Takashi Ito

Takashi Ito

Its President

Seller

 

 

 

 

STATE OF CALIFORNIA

)

 

 

:

SS.

COUNTY OF Los Angeles

)

 

 

                On this 12th day of June, 2001, before me appeared TAKASHI ITO,
to me personally known, who, being by me duly sworn, did say that he is the
President of KAJIMA DEVELOPMENT CORPORATION, a Delaware corporation, and that
the foregoing instrument was signed in behalf of said corporation by authority
of its Board of Directors, and the said officer acknowledged said instrument to
be the free act and deed of said corporation.

[j3120ex10d1image002.jpg]

/s/ Linda Chen

 

Printed/Typed Name:

 

Linda Chen

 

 

 

5

--------------------------------------------------------------------------------


 

Notary Public, State of California

My commission expires:

 

 

6

--------------------------------------------------------------------------------


(signatures and acknowledgments continued)

 

SUMITOMO CORPORATION

By

 /s/ Takishi Kano

Takashi Kano

Its General Manager

Seller

 

 

 

Registration No.  379  of  2001

 

 

NOTARIAL CERTIFICATE

 

 

This is to certify that Mr. Takashi Kano, General Manager Building & Overseas
Real Estate Business Department of Sumitomo Corporation Swore before me, in
accordance with legal procedure, that the statement in the attached instrument
is truthful, and he signed the document in my presence.

 

Dated this 14th day of June, 2001.

 

[j3120ex10d1image004.gif]

/s/ Masayuki Watanabe

[j3120ex10d1image006.jpg]

 

Masayuki Watanabe

Notary, attached to

The Tokyo Legal Affairs Bureau.

No.1 - 10, Nihonbashi, Kabuto - cho,

Chuo - ku,Tokyo, Japan.

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


[j3120ex10d1image008.jpg]

CERTIFICATE

This is to certify that the signature affixed above has been provided

by Notary, duly authorized by the Tokyo Legal Affairs Bureau and that

the  Official Seal appearing on the same is genuine.

 

 

Date

Jun. 14, 2001

Toshiaki HOUKIN

Director of the Tokyo Legal Affairs Bureau

 

 

 

 

--------------------------------------------------------------------------------


APOSTILLE

 

(Convention de La Haye du 5 octobre 1961)

 

1.  Country:  JAPAN

 

     This public document

 

2.  has been signed by    Toshiaki HOUKIN

 

3.  acting in the capacity of Director of the Tokyo Legal Affairs Bureau

 

 

4.  bears the seal/stamp of

 

 

 

Certified

 

5.  at
Tokyo                                                                                                  
6.  JUN. 14. 2001

 

7.  by the Ministry of Foreign Affairs

 

8.  01  —  No    002165

 

9.  Seal/stamp:                                                                
10.  Signature:

 

 

[j3120ex10d1image010.jpg]

/s/ T. Mochizuki

Takeshi MOCHIZUKI

For the Minister for Foreign Affairs

 

 

 

 

 

--------------------------------------------------------------------------------


(signatures and acknowledgments continued)

 

SUMITOMO CORPORATION OF AMERICA

 

By

 /s/ Y. Awakawa

Yutaka Awakawa

Its Vice President

Seller

 

 

 

STATE OF GEORGIA

)

 

 

 

:

SS.

COUNTY OF Fulton

)

 

 

                On this 15 day of JUNE, 2001, before me appeared YUTAKA AWAKAWA,
to me personally known, who, being by me duly sworn, did say that he is the Vice
President of SUMITOMO CORPORATION OF AMERICA, a New York corporation, and that
the foregoing instrument was signed in behalf of said corporation by authority
of its Board of Directors, and the said officer acknowledged said instrument to
be the free act and deed of said corporation.

 

/s/ Amy L. Adams

 

Printed/Typed Name:

Amy L. Adams

Notary Public, State of Georgia

My commission expires:

 

Notary Public, Fulton County, Georgia

 

My commission Expires April 28, 2002

 

 

8

--------------------------------------------------------------------------------


(signatures and acknowledgments continued)

 

CENTRAL PACIFIC BANK

 

By

/s/ J. Saito

JOICHI SAITO

Its Chairman and Chief Executive Officer

Purchaser

                                                                                                                                                          

 

 

STATE OF HAWAII

)

 

 

 

:

SS.

CITY AND COUNTY OF HONOLULU

)

 

 

                On this 25th day of JUNE, 2001, before me appeared JOICHI SAITO,
to me personally known, who, being by me duly sworn, did say that he is the
Chairman and Chief Executive Officer of CENTRAL PACIFIC BANK, a Hawaii
corporation, and that the foregoing instrument was signed in behalf of said
corporation by authority of its Board of Directors, and the said officer
acknowledged said instrument to be the free act and deed of said corporation.

 

 

L.S.

/s/ Margaret E Lui

 

 

 

Printed/Typed Name:

Margaret E. Lui

Notary Public, State of Hawaii

My commission expires: 2/19/04

 

 

9

--------------------------------------------------------------------------------


(signatures and acknowledgments continued)

 

CPB PROPERTIES, INC.

 

By

/s/ N. Shibuya

Naoaki Shibuya

Its President

 

 

 

 

STATE OF HAWAII

)

 

 

 

:

SS.

CITY AND COUNTY OF HONOLULU

)

 

 

                On this 25th day of JUNE, 2001, before me appeared NAOAKI
SHIBUYA, to me personally known, who, being by me duly sworn, did say that he is
the President of CPB PROPERTIES, INC., a Hawaii corporation, and that the
foregoing instrument was signed in behalf of said corporation by authority of
its Board of Directors, and the said officer acknowledged said instrument to be
the free act and deed of said corporation.

 

 

L.S.

/s/ Margaret E Lui

 

 

 

Printed/Typed Name:

Margaret E. Lui

Notary Public, State of Hawaii

My commission expires: 2/19/04

 

 

10

--------------------------------------------------------------------------------


ASSIGNMENT OF LIMITED PARTNERSHIP INTEREST

 

dated June 12, 2001

 

By:  KAJIMA DEVELOPMENT CORPORATION

 

 

 

 

CONSENT

 

dated June 25, 2001

 

By:  CPB PROPERTIES, INC.

 

 

 

 

ACCEPTANCE

 

By:  CENTRAL PACIFIC BANK

 

 

--------------------------------------------------------------------------------


ASSIGNMENT OF LIMITED PARTNERSHIP INTEREST

 

 

                KAJIMA DEVELOPMENT CORPORATION, of Monterey Park, California,
hereinafter called “Assignor”, for and in consideration of the sum of ONE DOLLAR
($1.00) and other good and valuable consideration to it paid by CENTRAL PACIFIC
BANK, whose post office address is 220 South King Street, Honolulu, Hawaii,
hereinafter called “Assignee”, the receipt of which is hereby acknowledged, does
by these presents sell, assign, transfer, set over and deliver unto Assignee,
its successors and assigns, all of Assignor’s 16.54123% general partnership
interest in and to that certain partnership known as CKSS Associates, a Hawaii
Limited Partnership, under that certain Limited Partnership Agreement dated July
1, 1981.

 

                TO HAVE AND TO HOLD the same unto Assignee, its successors and
assigns, forever.

 

                IN WITNESS WHEREOF, the Assignor has hereunto executed these
presents this 12th day of June, 2001.

 

 

KAJIMA DEVELOPMENT CORPORATION

 

By

 

/s/ Takashi Ito

Takashi Ito

Its President

 

 

 

STATE OF CALIFORNIA

)

 

 

 

:

SS.

 

COUNTY OF Los Angeles

)

 

 

                On this 12th day of June, 2001, before me appeared TAKASHI ITO,
to me personally known, who, being by me duly sworn, did say that he is the
President of KAJIMA DEVELOPMENT CORPORATION, a Delaware corporation, and that
the foregoing instrument was signed in behalf of said corporation by authority
of its Board of Directors, and the said officer acknowledged said instrument to
be the free act and deed of said corporation.

 

[j3120ex10d1image012.jpg]

/s/ Linda Chen

 

Printed/Typed Name:

 

Linda Chen

Notary Public, State of California

My commission expires: 9/24/01

 

 

 

 

 

--------------------------------------------------------------------------------


CONSENT

 

 

                The undersigned, being the sole remaining general partner of
CKSS Associates, a Hawaii limited partnership, hereby consents to Kajima
Development Corporation assigning all of its general partnership interest to
Central Pacific Bank.

 

                DATED, this 25th day of June, 2001.

CPB PROPERTIES, INC.

 

By

 

/s/ N. Shibuya

Naoaki Shibuya

Its President

 

 

 

 

STATE OF HAWAII

)

 

 

 

:

SS.

CITY AND COUNTY OF HONOLULU

)

 

 

                On this 25th day of JUNE, 2001, before me appeared NAOAKI
SHIBUYA, to me personally known, who, being by me duly sworn, did say that he is
the President of CPB PROPERTIES, INC., a Hawaii corporation, and that the
foregoing instrument was signed in behalf of said corporation by authority of
its Board of Directors, and the said officer acknowledged said instrument to be
the free act and deed of said corporation.

 

 

 

L.S.

/s/ Margaret E Lui

 

 

 

Printed/Typed Name:

 

Margaret E. Lui

Notary Public, State of Hawaii

My commission expires: 2/19/04

 

 

--------------------------------------------------------------------------------


ACCEPTANCE

 

 

                The undersigned, CENTRAL PACIFIC BANK, Assignee of the
partnership interest of KAJIMA DEVELOPMENT CORPORATION, Assignor, hereby accepts
the assignment of general partnership interest of the Limited Partnership
Agreement of CKSS Associates, dated July 1, 1981.

CENTRAL PACIFIC BANK

 

By

/s/ J Saito

JOICHI SAITO

Its Chairman and Chief Executive Officer

 

 

 

STATE OF HAWAII

)

 

 

 

:

SS.

CITY AND COUNTY OF HONOLULU

)

 

 

                On this 25th day of JUNE, 2001, before me appeared JOICHI SAITO,
to me personally known, who, being by me duly sworn, did say that he is the
Chairman and Chief Executive Officer of CENTRAL PACIFIC BANK, a Hawaii
corporation, and that the foregoing instrument was signed in behalf of said
corporation by authority of its Board of Directors, and the said officer
acknowledged said instrument to be the free act and deed of said corporation.

 

L.S.

/s/ Margaret E Lui

 

 

 

Printed/Typed Name:

 

Margaret E. Lui

Notary Public, State of Hawaii

My commission expires: 2/19/04

 

 

 

 

 

--------------------------------------------------------------------------------


ASSIGNMENT OF LIMITED PARTNERSHIP INTEREST

 

dated June 25, 2001

 

By:  SUMITOMO CORPORATION

 

 

 

 

CONSENT

 

dated June 25, 2001

 

By:  CPB PROPERTIES, INC.

 

 

 

 

ACCEPTANCE

 

By:  CENTRAL PACIFIC BANK

 

 

--------------------------------------------------------------------------------


ASSIGNMENT OF LIMITED PARTNERSHIP INTEREST

 

 

                SUMITOMO CORPORATION, of Tokyo, Japan, hereinafter called
“Assignor”, for and in consideration of the sum of ONE DOLLAR ($1.00) and other
good and valuable consideration to it paid by CENTRAL PACIFIC BANK, whose post
office address is 220 South King Street, Honolulu, Hawaii, hereinafter called
“Assignee”, the receipt of which is hereby acknowledged, does by these presents
sell, assign, transfer, set over and deliver unto Assignee, its successors and
assigns, all of Assignor’s 25.18816% limited partnership interest in and to that
certain partnership known as CKSS Associates, a Hawaii Limited Partnership,
under that certain Limited Partnership Agreement dated July 1, 1981.

 

                TO HAVE AND TO HOLD the same unto Assignee, its successors and
assigns, forever.

 

                IN WITNESS WHEREOF, the Assignor has hereunto executed these
presents this 25th day of June, 2001.

 

SUMITOMO CORPORATION

 

By

 

/s/ T. Kano

Takashi Kano

Its General Manager

 

Seller

 

 

--------------------------------------------------------------------------------


Registration No.  380  of 2001

 

 

NOTARIAL CERTIFICATE

 

 

This is to certify that Mr. Takashi Kano, General Manager Building & Overseas
Real Estate Business Department of Sumitomo Corporation swore before me, in
accordance with legal procedure, that the statement in the attached instrument
is truthful, and he signed the document in my presence.

 

Dated this 14th day of June, 2001.

[j3120ex10d1image014.jpg]

/s/ Masayski Watanabe

[j3120ex10d1image015.jpg]

 

Masayski Watanabe

Notary, attached to

The Tokyo Legal Affairs Bureau.

No. 1-10, Nihonbashi, Kabuto - cho,

Chuo - ku, Tokyo, Japan.

 

 

 

 

 

 

--------------------------------------------------------------------------------


[j3120ex10d1image017.jpg]

CERTIFICATE

This is to certify that the signature affixed above has been provided

by Notary, duly authorized by the Tokyo Legal Affairs Bureau and that

the Official Seal appearing on the same is genuine.

Date JUN. 14. 2001

Toshiaki HOUKIN

Director of the Tokyo Legal Affairs Bureau

 

 

 

--------------------------------------------------------------------------------


APOSTILLE

 

(Convention de La Haye du 5 octobre 1961)

 

1.  Country:  JAPAN

 

     This public document

 

2.  has been signed by    Toshiaki HOUKIN

 

3.  acting in the capacity of Director of the Tokyo Legal Affairs Bureau

 

 

4.  bears the seal/stamp of

 

 

 

Certified

 

5.  at
Tokyo                                                                       6. 
JUN. 14. 2001

 

7.  by the Ministry of Foreign Affairs

 

8.  01  —  No    002169

 

9.  Seal/stamp:                                                                
10.  Signature:

[j3120ex10d1image019.jpg]

/s/ T. Mochizuki

Takeshi MOCHIZUKI

For the Minister for Foreign Affairs

 

 

 

 

 

 

 


CONSENT

 

 

                The undersigned, being the sole remaining general partner of
CKSS Associates, a Hawaii limited partnership, hereby consents to Sumitomo
Corporation assigning all of its limited partnership interest to Central Pacific
Bank.

 

                DATED, this 25th day of June, 2001.

CPB PROPERTIES, INC.

 

By

 

/s/ N. Shibuya

Naoaki Shibuya

Its President

 

 

 

 

STATE OF HAWAII

)

 

 

 

:

SS.

CITY AND COUNTY OF HONOLULU

)

 

 

                On this 25th day of JUNE, 2001, before me appeared NAOAKI
SHIBUYA, to me personally known, who, being by me duly sworn, did say that he is
the President of CPB PROPERTIES, INC., a Hawaii corporation, and that the
foregoing instrument was signed in behalf of said corporation by authority of
its Board of Directors, and the said officer acknowledged said instrument to be
the free act and deed of said corporation.

 

 

L.S.

/s/ Margaret E Lui

 

 

 

Printed/Typed Name:

 

Margaret E. Lui

Notary Public, State of Hawaii

My commission expires: 2/19/04

 

 

--------------------------------------------------------------------------------


ACCEPTANCE

 

 

                The undersigned, CENTRAL PACIFIC BANK, Assignee of the
partnership interest of SUMITOMO CORPORATION, Assignor, hereby accepts the
assignment of limited partnership interest of the Limited Partnership Agreement
of CKSS Associates, dated July 1, 1981.

CENTRAL PACIFIC BANK

 

By

 

 /s/ J Saito

JOICHI SAITO

Its Chairman and Chief Executive Officer

 

 

 

 

STATE OF HAWAII

)

 

 

 

:

SS.

CITY AND COUNTY OF HONOLULU

)

 

 

                On this 25th day of JUNE, 2001, before me appeared JOICHI SAITO,
to me personally known, who, being by me duly sworn, did say that he is the
Chairman and Chief Executive Officer of CENTRAL PACIFIC BANK, a Hawaii
corporation, and that the foregoing instrument was signed in behalf of said
corporation by authority of its Board of Directors, and the said officer
acknowledged said instrument to be the free act and deed of said corporation.

 

L.S

/s/ Margaret E Lui.

 

 

 

Printed/Typed Name:

 

Margaret E. Lui

Notary Public, State of Hawaii

My commission expires: 2/19/04

 

 

 

 

--------------------------------------------------------------------------------


ASSIGNMENT OF LIMITED PARTNERSHIP INTEREST

 

dated June 15, 2001

 

By:  SUMITOMO CORPORATION OF AMERICA

 

 

 

 

CONSENT

 

dated June 25, 2001

 

By:  CPB PROPERTIES, INC.

 

 

 

 

ACCEPTANCE

 

By:  CENTRAL PACIFIC BANK

 

 

--------------------------------------------------------------------------------


ASSIGNMENT OF LIMITED PARTNERSHIP INTEREST

 

 

                SUMITOMO CORPORATION OF AMERICA (“SCOA”), of Atlanta, Georgia,
hereinafter called “Assignor”, for and in consideration of the sum of ONE DOLLAR
($1.00) and other good and valuable consideration to it paid by CENTRAL PACIFIC
BANK, whose post office address is 220 South King Street, Honolulu, Hawaii,
hereinafter called “Assignee”, the receipt of which is hereby acknowledged, does
by these presents sell, assign, transfer, set over and deliver unto Assignee,
its successors and assigns, all of Assignor’s 8.27061% limited partnership
interest in and to that certain partnership known as CKSS Associates, a Hawaii
Limited Partnership, under that certain Limited Partnership Agreement dated July
1, 1981.

 

                TO HAVE AND TO HOLD the same unto Assignee, its successors and
assigns, forever.

 

                IN WITNESS WHEREOF, the Assignor has hereunto executed these
presents this 15th day of June, 2001.

 

By

 

 /s/ Y. Awakawa

Yutaka Wakawa

Its Vice President

 

 

 

 

STATE OF GEORGIA

)

 

 

 

:

SS.

COUNTY OF  Fulton

)

 

 

                On this 15 day of JUNE, 2001, before me appeared YUTAKA AWAKAWA,
to me personally known, who, being by me duly sworn, did say that he is the Vice
President of SUMITOMO CORPORATION OF AMERICA, a New York corporation, and that
the foregoing instrument was signed in behalf of said corporation by authority
of its Board of Directors, and the said officer acknowledged said instrument to
be the free act and deed of said corporation.

 

/s/ Amy L. Adams

Printed/Typed Name:

 

Amy L. Adams

Notary Public, State of Georgia

My commission expires:

Notary Public, Fulton County, Georgia

My Commission Expires April 28, 2002

 

 

 

 

 

 

--------------------------------------------------------------------------------


CONSENT

 

 

                The undersigned, being the sole remaining general partner of
CKSS Associates, a Hawaii limited partnership, hereby consents to Sumitomo
Corporation of America assigning all of its limited partnership interest to
Central Pacific Bank.

 

                DATED, this 25th day of June, 2001.

CPB PROPERTIES, INC.

 

By

 

/s/ N. Shibuya

Naoaki Shibuya

Its President

 

 

STATE OF HAWAII

)

 

 

 

:

SS.

CITY AND COUNTY OF HONOLULU

)

 

 

 

                On this 25th day of JUNE, 2001, before me appeared NAOAKI
SHIBUYA, to me personally known, who, being by me duly sworn, did say that he is
the President of CPB PROPERTIES, INC., a Hawaii corporation, and that the
foregoing instrument was signed in behalf of said corporation by authority of
its Board of Directors, and the said officer acknowledged said instrument to be
the free act and deed of said corporation.

 

L.S

/s/ Margaret E Lui

 

 

 

Printed/Typed Name:

 

Margaret E. Lui

Notary Public, State of Hawaii

My commission expires: 2/19/04

 

 

 

--------------------------------------------------------------------------------


ACCEPTANCE

 

 

                The undersigned, CENTRAL PACIFIC BANK, Assignee of the
partnership interest of SUMITOMO CORPORATION OF AMERICA, Assignor, hereby
accepts the assignment of limited partnership interest of the Limited
Partnership Agreement of CKSS Associates, dated July 1, 1981.

CENTRAL PACIFIC BANK

 

By

 

 /s/ J Saito

JOICHI SAITO

Its Chairman and Chief Executive Officer

 

 

 

 

STATE OF HAWAII

)

 

 

 

:

SS.

CITY AND COUNTY OF HONOLULU

)

 

 

 

                On this 25th day of JUNE, 2001, before me appeared JOICHI SAITO,
to me personally known, who, being by me duly sworn, did say that he is the
Chairman and Chief Executive Officer of CENTRAL PACIFIC BANK, a Hawaii
corporation, and that the foregoing instrument was signed in behalf of said
corporation by authority of its Board of Directors, and the said officer
acknowledged said instrument to be the free act and deed of said corporation.

 

L.S

/s/ Margaret E Lui

 

 

 

 

Printed/Typed Name:

 

Margaret E. Lui

Notary Public, State of Hawaii

My commission expires: 2/19/04

 

 

 

 

 

--------------------------------------------------------------------------------